Citation Nr: 1727665	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional left eye disability, to include a detached retina, claimed to have resulted from VA medical and surgical treatment from November 2007 to August 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active duty from December 1970 to October 1975. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case file currently rests with the RO in San Diego, California.  

In his May 2010 substantive appeal (VA-9 Form), the Veteran requested a hearing before the Board.  However, in June 2014, the Veteran submitted a statement indicating he would not attend a scheduled hearing before the Board.  Accordingly, the Board has found the Veteran's hearing request to have been withdrawn.

This matter was previously remanded by the Board in August 2014 and April 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

Although the Board regrets the additional delay, a remand is necessary as further development is necessary, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2016 remand, the Board stated that the Veteran's VA treatment records contain entries entitled, "Informed Consent" regarding his eye medical and surgical treatment between November 2007 and August 2008.  However, these entries indicate the full informed consent documents signed by the Veteran can be accessed through Vista Imaging, and are not currently associated with the evidentiary record. The Board requested that the AOJ obtain the full informed consent documents regarding all VA medical and surgical treatment on his left eye.

The AOJ obtained two Informed Consent entries, one from April 2014 and one from January 2015.  See Virtual VA.  There are no Informed Consent entries from the time frame on appeal (November 2007 to August 2008).  Nor is there an explanation as to whether the AOJ attempted to obtain the Informed Consent entries from that time frame.  

On remand, the AOJ should obtain all the full Informed Consent documents regarding all VA medical and surgical treatment of the Veteran's left eye.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all the full Informed Consent entries/records regarding the Veteran's VA left eye medical and surgical treatment, to include the panretinal laser photocoagulations.  These records should include copies of SF 522, if completed, and documents contained on Vista Imaging, or progress notes documenting all information and/or counseling provided to the Veteran or his family concerning the proposed procedures.  Specifically, obtain the Informed Consents from the time period of November 2007 to August 2008.  If such records are unavailable, document this unavailability in writing.  Associate all obtained records with the claims file.

2. Then, readjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151  for an additional left eye disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




